DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 09 February 2022 has been entered; claims 1, 2, 5, 6, 8-10, 12-21, 23, and 25 remain pending, of which claims 6, 8-10, and 16-20 were previously withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 7-8 of the Remarks, filed 09 February 2022, with respect to the rejection of claims 1, 2, 5, 11-15, 21, 23, and 24 under 35 USC 102(a)(1) over Aucejo has been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 11-15, 21, 23, and 24 under 35 USC 102(a)(1) over Aucejo has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 8-10 of the Remarks, filed 09 February 2022, with respect to the rejection of claims 1, 2, 5, 11-15, 21, and 23 under 35 USC 102(a)(1) over Namekawa have been fully considered; however, these claims are rejected below under 35 USC 103 over Namekawa for the reasons discussed below. 

The Examiner further notes that the Examples, although using a fiber diameter of 4 µm, do not show any criticality to the range of 4 – 50 µm fiber diameter. Finally, even if it could be shown that the recited fiber diameter is critical to chlorine neutralization, the fibers of the claims are not limited by any particular intended use, including chlorine neutralization. For at least the above reasons, the Examiner maintains the rejections over Namekawa below, as 1.5 µm is substantially close to the lower bound of 4µm for the fiber diameter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenawy et al. (Biomaterials, 2003, 24, 907-913), hereinafter “Kenawy”.

Regarding the limitations “chlorine neutralizer” “the chlorine neutralizer neutralizes a chlorine-based component”; and “throw-in chlorine neutralizer” it is submitted that these are intended use limitations which are not given patentable weight; the ethylene-vinyl alcohol
copolymer fibers of Kenway are capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Kenawy’s disclosed fiber material is made up entirely of poly(ethylene-co-vinyl alcohol) fibers, as consistent with the limitation “comprises at least 30 mass% of the vinyl alcohol based polymer with respect to a total mass of all components of the chlorine neutralizer”.
With respect to claim 13, the poly(ethylene-co-vinyl alcohol) fibers of Kenawy capable of acting as a “throw-in chlorine neutralizer” and are in the form of a fiber, wherein the fibers are composed entirely of poly(ethylene-co-vinyl alcohol), considered to be consistent with “arranged on an outer surface”.  
With respect to claims 14 and 15, the poly(ethylene-co-vinyl alcohol) fibers are capable of acting as a filtering material or adsorbent, especially as described as a “thin mat material” on . 

Claims 1, 2, 5, 12-15, 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (U.S. Patent Publication # 2014/0363653) as evidenced by Nakayama et al. (EP # 3159444 A1), hereinafter “Kenawy”.
With respect to claims 1, 2, 5, 21, 23, and 25, Hori discloses a sheath-core (“core-clad”) fiber comprising a core component of poly(ethylene terephthalate) and a sheath component of an ethylene-vinyl alcohol copolymer (ethylene content is 44 mol %, a discrete value within “44 mol% to 48 mol%”). Hori does not disclose fiber diameter but does disclose that it that the sheath-core fiber is “Sofista”, manufactured by Kururay Co., Ltd. (Paragraph [0155]). Nakayama teaches that Sofista fibers have an average diameter of 11 µm (Paragraph [0172] [c]), a discrete embodiment within “4 - 50 µm”. 
Regarding the limitations “chlorine neutralizer” “the chlorine neutralizer neutralizes a chlorine-based component”; and “throw-in chlorine neutralizer” it is submitted that these are intended use limitations which are not given patentable weight; the sheath-core (“core-clad”) fibers of Hori are capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

With respect to claim 12, the sheath-core fibers of Hori are disclosed as adsorbents or filtration material within a collection or cartridge filter (Paragraphs [0001, 0009, 0095]), considered to be consistent with a “sealed body in a case with hole for flow of a fluid”. 
With respect to claim 13, the sheath-core fibers of Hori are capable of acting as a “throw-in chlorine neutralizer” and are in the form of a fiber, wherein the sheath of the fibers is  composed entirely of poly(ethylene-co-vinyl alcohol), considered to be consistent with “arranged on an outer surface”.  
With respect to claims 14 and 15, the sheath-core fibers of Hori are capable of acting as a filtering material or adsorbent.  Since the apparatus recites the chlorine neutralizer as the only component, the limitations are considered to be met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kenawy et al. (Biomaterials, 2003, 24, 907-913), hereinafter “Kenawy”.
With respect to claim 23, Kenawy teaches a vinyl alcohol monomer content of 62 mol%, and therefore the content of ethylene is 38 mol%, which falls below the range “from 44 mol% to 48 mol%”. 
The Examiner submits that 38 mol% is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CAFC 1985). 

Claims 1, 2, 5, 12-15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Namekawa et al. (Biomaterials Science, 2014, 2, 674-679), hereinafter “Namekawa”.
With respect to claims 1, 2, 5, 12-15, and 21, Namekawa teaches a zeolite-EVOH nanofiber composite comprising nanofibers of ethylene-vinyl alcohol copolymers (Abstract) having diameters ranging from about 250 nm to about 1500 nm, or 0.25 to 1.5 um (Abstract; Fig. 2), wherein 1.5 µm is just under the lower recited bound of the range “4 - 50 µm”, meeting the limitations “a vinyl alcohol in a repeating structural unit” and “ethylene-vinyl alcohol copolymer’, wherein it can be seen in Fig. 3 that the EVOH nanofibers are present at an amount consistent with “at least 30 mass% of the vinyl alcohol based polymer based on all components” (see also the Abstract and the paragraph spanning the columns of Page 675), where the nanofibers are disclosed as the “primary component’. 
Regarding the recited fiber diameter and that which is disclosed by Namekawa, a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  Additionally, it is noted that the fiber diameter range of Namekawa (“0.25 to 1.5 µm”) overlaps a preferred range of diameters as described in Paragraph [0056] of the Specification; moreover, Namekawa teaches fiber diameter that range larger than the 1 micron, which according to Paragraph [0056] is associated with desirable properties. 
Namekawa teaches that the nanofibers in the composite are arranged as a non-woven membrane positioned in a syringe cartridge and sealed (Abstract; Page 676, left column, “Absorption studies of creatinine” paragraph), consistent with “sealed body with a hole” through which a fluid passes, “filtering material’ and “absorbent” (Fig. 6), wherein at least some of the outer surfaces of the membrane composite comprise the EVOH copolymer based on the appearance of the composite in Fig. 3.
With respect to the limitations “chlorine neutralizer”; “the chlorine neutralizer neutralizes a chlorine-based component”; and “throw-in chlorine neutralizer” it is submitted that these are intended use limitations which are not given patentable weight; the composite comprising ethylene-vinyl alcohol copolymer nanofibers within the syringe filter sealed body of Namekawa is capable of neutralizing a chlorine-containing component. It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987). It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
With respect to claim 23, Namekawa discloses that the vinyl alcohol copolymer comprises 44 mol% ethylene (Page 675, right column, “Materials” paragraph), a discrete value within “44 mol% to 48 mol%”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	09 March 2022